          '
ci,;\Q 2~5i:51'(Rev. 02/08/2019) Judgment in· a Criminal Petty Case (Modified)                                                              Page 1 of l   ){_/I

                                          UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                          v.                                        (For Offenses Committed On or After November I, 1987)



                           Ivan Jimenez-Barrera                                     Case Number:
                                                                                            ,,..·,,.·
                                                                                                      3:19-mj-22458

                                                                                    Paul W. Blake                                      ------·
                                                                                    Defendant's Attorney


 REGISTRATION NO. 85915298
                                                                                                                         JUN l g 2.019
 THE DEFENDANT:
  [;gj pleaded guilty to count(s) 1 of Complaint                    r·t.cr;•\. u.::;. unTr:1cr crnictT .
  D was found guilty to count(-s)---~--------------+s-?~li~T~H:~:J~·'.}~-il~)l~s·"'n-"'::i{;..;~,!;,c
                                                                                                 .. t""'·~:~~:(~;,~~--L~:;·r~~~o=_t~~!i<)

        after a plea of not guilty.                                                    -- M- --~
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                       Nature of Offense                                                              Count Number(s)
 8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                    1

  D The defendant has been found not guilty on count(s)
                                                                                 -------------------
  0 Count(s)                                                                         dismissed on the motion of the United States.
                      -----------------~




           \                                 IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                     ,/
                                   )Z'l\ TIME SERVED                             D _ _ _ _ _ _ _ _ _ _ days

   lg] Assessment: $10 WAIVED                           lg] Fine: WAIVED
   lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                                                              charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, June 18, 2019
                                                                                  Date of Imposition of Sentence


 Received
                     ,.~
                    //fl
                 =Du~s~M~.-------
                                                                                  nliliRi::::cocK
                                                                                  UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                           3:19-mj-22458
